DETAILED ACTION

Application Status
	Claims 1-25 are pending and have been examined in this application.
	
Response to Arguments
Applicant's arguments filed 09/30/2022 have been fully considered but they are not persuasive. The applicant has asserted that, “the claim [claim 1] requires that the body frame of a rear lower comprise an end portion of a first side to be connected to a side sill”, however, the claim does not support this assertion. The claim recites, “a front-rear connection member connecting a side sill at the end portion of the first side and connecting a rear side member at the end portion of the second side”. The language of the claim does require a front-rear connection member to connect a side sill and a rear side member but does not necessarily require a direct connection to these components. From Figure 1 of Pierce (WO 0108909 A1), it is clear that the front-rear connection member (16) connects the side sill to the rear side member as required by the claim because in the absence of the front-rear connection member, the side sill and rear side member would not be connected. The office holds the position that, “connecting a side sill at the end portion” does not require, “connected to a side sill at the end portion”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 7 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Pierce (WO 0108909 A1).
	With respect to claim 1, Pierce discloses: A component integration type rear lower comprising: a body frame (18/16/52, Fig. 1) having an end portion of a first side (side near 18) and an end portion of a second side (side near 52) and having a predetermined length; a front-rear connection member (16, Fig. 1) connecting a side sill (12, Fig. 1) at the end portion of the first side and connecting a rear side member (52) at the end portion of the second side; a bush mounting member (20) coupling a bush ("elastomeric bushing", pg. 4, L. 1) to the end portion of the first side; and a coupled torsion beam axle (CTBA) mounting member (38) coupled to at least one of a CTBA, a chassis spring, or a shock absorber (36), the at least one of the CTBA, the chassis spring, or the shock absorber being engaged with the end portion of the second side.
	With respect to claim 3, Pierce discloses: the body frame (18/16/52, Fig. 1) has a height difference between the end portion of the first side and the end portion of the second side to define a rear lower ground clearance.  
With respect to claim 7, Pierce discloses: the bush mounting member (20) includes a bush mounting hole (through-hole through 16) drilled in a center connector (portion of 16 near 20) extending from the end portion of the first side to define an upper surface open space (space in bush mounting member through-hole) so as to allow the side sill (12) to be mounted from above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce (WO 0108909 A1).
With respect to claim 2, Pierce discloses the component integration type rear lower of claim 1, wherein the front-rear connection member (16, Fig. 1), the bush mounting member (20), and the CBTA mounting member (38) are integrated. Pierce is silent in teaching: the body frame is made of aluminum an is molded by die casting. 
Regarding the limitation, “the body frame is made of aluminum”, it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Pierce to have the body frame made of aluminum. The modification would have been obvious because it is a selection of a known material based on its suitability for its intended use (see MPEP 2144.07). Such a person would have been motivated to make the modification to provide a body frame that is lightweight and has desirable strength characteristics. 
Regarding the limitation, “the body frame is molded by die casting”, the examiner notes that the patentability of a product does not depend on its method of production (see MPEP 2113 I.). Pierce is considered to anticipate the claim even though Pierce is silent on teaching the process by which the product is made, because Pierce discloses all of the structural limitations associated with the product.
With respect to claim 4, Pierce discloses the component integration type rear lower of claim 1, but is silent in teaching: the body frame has an “H” cross-sectional structure. 
However, before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the body frame disclosed by Pierce to have an “H” cross-sectional structure. 
Such a modification would have been considered obvious because it is a change in shape (see MPEP 2144.04 B.). Such a person would have been motivated to modify the cross-sectional shape of the body frame disclosed by Pierce in order to adjust the bending stiffness of the frame. 
With respect to claim 10, Pierce discloses: the component integration type rear lower of claim 1, but is silent in teaching: the side sill is formed in an extruded material structure. However, patentability of a product does not depend on its method of production (see MPEP 2113 I.). Pierce is considered to anticipate the claim even though Pierce is silent on teaching the process by which the product is made, because Pierce discloses all of the structural limitations associated with the product.
Claims 11-14, 17, 20, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce (WO 0108909 A1) in view of Fang (CN 105365543 A).
With respect to claim 11, Pierce discloses: a vehicle body frame comprising: a side sill (12, Fig. 1) providing a frame of an intermediate section of a vehicle; a rear side member (52) providing a frame of a rear section of the vehicle; and a rear lower (16) including a body frame of a predetermined length with a height difference defining a rear lower ground clearance, wherein a connection section between the side sill and the rear side member is formed of a front-rear connection member (bolt through 52 and 16, see Fig. 2, and bush mounting 209), an engagement portion between he side sill and a bush ("elastomeric bushing", pg. 4, L. 1) is formed of a bush mounting member (20), and an engagement portion of a rear suspension is formed of a coupled torsion beam axle (CTBA) mounting member (38).
Pierce is silent in teaching: the frame expands to a battery space in which a battery is mounted. 
Fang discloses a similar vehicle body frame wherein a side sill (17, Fig. 5) expands to a battery space (16) in which a battery is mounted (see “battery box”, paragraph [0007]).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify Pierce in view of Fang to provide a vehicle with a suspension as disclosed by Pierce that is also capable of being propelled by electric power.  
With respect to claim 12, Pierce in view of Fang as modified above discloses: the vehicle body frame of claim 11, wherein the bush mounting member, and the CTBA mounting member are integrated with the body frame but is silent in teaching: the rear lower is made of aluminum and is molded by die-casting. 
Regarding the limitation, “the rear lower is made of aluminum”, it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Pierce to have the body frame made of aluminum. The modification would have been obvious because it is a selection of a known material based on it suitability for its intended use (see MPEP 2144.07). Such a person would have been motivated to make the modification to provide a body frame that is lightweight and as desirable strength characteristics. 
Regarding the limitation, “the rear lower is molded by die casting”, the examiner notes that the patentability of a product does not depend on its method of production (see MPEP 2113 I.). Pierce is considered to anticipate the claim even though Pierce is silent on teaching the process by which the product is made, because Pierce discloses all of the structural limitations associated with the product.
With respect to claim 13, Pierce in view of Fang as modified above discloses: the front-rear connection member bolt through 52 and 16, see Fig. 2, and bush mounting 209) fixes the side sill and the rear side member using an engagement member. 
Specifically, Pierce uses an engagement member in the form of a bolt to fix to the rear side member, and an engagement member in the form of a bushing to connect to the side sill. 
With respect to claim 14, Pierce in view of Fang disclose all of the features as set forth above but is silent in teaching: the engagement member and the side sill, and the engagement member and the rear side member, are fixed by a flow drill screw (FDS) method.
However, the patentability of a product does not depend on its method of production (see MPEP 2113 I.). Pierce is considered to anticipate the claim even though Pierce is silent on teaching the process by which the product is made, because Pierce discloses all of the structural limitations associated with the product.
With respect to claim 17, Pierce in view of Fang discloses: a space (space between left/right side sills) of the side sill (12) is divided by partition ribs (50 and cross member illustrated near rear of side sills).
Pierce in view of Fang is silent in teaching: the rear side member forms an open rectangular cross-sectional structure or a closed rectangular cross-sectional structure. However, before the time of filing, it would have been obvious to a person of ordinary skill in the art to modify the cross-sectional structure of the rear member disclosed by Pierce to arrive at the claimed invention and in order to adjust the torsional stiffness of the rear member. Such a modification would have been considered obvious because it is a mere change in shape (see MPEP 2144.04, IV. B.).
With respect to claim 20, Pierce in view of Fang discloses: the rear wheel suspension includes a CTBA (52, Fig. 1), a chassis spring (22), and a shock absorber (36); and the CTBA mounting member (38) is engaged with the shock absorber. 
With respect to claim 24, Pierce in view of Fang discloses: the side sill (12, Fig. 1) includes a left side sill and a right side sill; and a vehicle width including the battery space (Fang; 16, Fig. 5) is as great as a separation distance between the left side sill and the right side sill. 
With respect to claim 25, Pierce in view of Fang disclose: the vehicle body frame of claim 24, wherein the left side sill and right side sill are connected by a center beam (50, Fig. 1) crossing the vehicle width. Pierce in view of Fang does not disclose that this center beam is in the from of an extruded material; however, the patentability of a product does not depend on its method of production (see MPEP 2113 I.). Pierce is considered to anticipate the claim even though Pierce is silent on teaching the process by which the product is made, because Pierce discloses all of the structural limitations associated with the product.

Allowable Subject Matter
Claims 5-6, 8-9, 15-16, 18-19 and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, the closest prior art of record is Pierce (WO 0108909 A1). The front-rear connection member (16) disclosed by Pierce is connected indirectly to the side sill (12) by an intermediate connecting member (18). In contrast to what is disclosed by Pierce, claim 5 of the instant application recites, “a center connector on which the side sill is placed from a top on an upper surface open space portion extending from the end portion of the first side [of the front-rear connection member]”. Pierce does not disclose the center connector as claimed in claim 5 and suggestions to modify Pierce to arrive at the claimed invention were not found obvious in view of the prior art. 
Regarding claim 8, Pierce is silent in teaching at least: a trailing arm connector protruding from the end portion of the first side to define a first lateral open space and suggestions to modify Pierce to arrive at the claimed invention were not found obvious in view of the prior art. 
Regarding claim 15, Pierce is silent in teaching at least: a center connector in which a partial portion of the side sill is place from above in an upper surface open space portion extending from the body frame in a connection section of the side sill and suggestions to modify Pierce to arrive at the claimed invention were not found obvious in view of the prior art. 
Regarding claim 18, Pierce is silent in teaching at least: the partition ribs are fixed to a center connector of the rear lower and suggestions to modify Pierce to arrive at the claimed invention were not found obvious in view of the prior art. 
Regarding claim 19, Pierce is silent in teaching: a center connector extending from the body frame to an upper surface open space in which a partial portion of the side sill is placed from above and suggestions to modify Pierce to arrive at the claimed invention were not found obvious in view of the prior art. 
Regarding claim 21, Pierce is silent in teaching at least: a trailing arm connector protruding from a side surface of the body frame to define a lateral open space in which a trailing arm of the CTBA is fitted in a side portion in the connection section of the side sill and suggestions to modify Pierce to arrive at the claimed invention were not found obvious in view of the prior art. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Lee whose telephone number is (571)272-6087. The examiner can normally be reached Mon. - Fri. (7:30 - 5:00 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D LEE/Examiner, Art Unit 3616                                                                                                                                                                                                        


/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616